IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1229
                            Filed November 3, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JAMES DEYO ROBINSON, JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell,

Judge.



      The defendant appeals his convictions of burglary in the first degree, willful

injury causing serious injury, first-degree harassment, and false imprisonment.

AFFIRMED.



      Mary Lynn Wolfe of Wolfe Law Office, Clinton, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.



      Considered by Tabor, P.J., and Greer and Badding, JJ.
                                           2


GREER, Judge.

       A jury convicted James Robinson Jr. of burglary in the first degree, willful

injury causing serious injury, first-degree harassment, and false imprisonment.

Robinson, who represented himself at trial, appeals. He (1) raises a fair cross-

section challenge to his jury pool; (2) argues he was neither competent to stand

trial nor waive his right to counsel and represent himself; (3) maintains the district

court abused its discretion in denying his motion to strike a potential juror for cause;

and (4) contends a jury instruction contained a prejudicial error, which he asks us

to review after adopting a plain error standard for self-represented defendants.

I. Background Facts and Proceedings.

       In April 2017, Robinson was charged by trial information with burglary in the

first degree, willful injury causing serious injury, harassment in the first degree, and

false imprisonment. The charges stemmed from actions Robinson allegedly took

the month before and involved his girlfriend, C.G., as the complaining witness.

       In October, Robinson’s attorney,1 Gerald Feuerhelm, asked the court to

allow him to withdraw from his representation of Robinson. In his written motion,

Feuerhelm asserted that during his third meeting with Robinson, Robinson

conveyed he no longer wanted to pursue a plea agreement and instead wanted to

focus on a defense of diminished responsibility. When counsel met with Robinson

ten days later, Robinson was irritated counsel had yet to assert his diminished

responsibility defense. Counsel told him it would take some time to develop, and

Robinson “referred to [counsel] as a liar, pointed his finger at [him] and acted in a


1 This attorney was appointed on September 18, 2017, after Robinson’s first
attorney was allowed to withdraw.
                                         3


very aggressive manner.” The attorney left the room, and Robinson followed him

until a guard stepped in. Then Robinson yelled “You are fired” as Feuerhelm

walked away. The attorney claimed the attorney-client relationship had irreparably

broken down, which prevented him from continuing to represent Robinson.

Following a hearing, the attorney was allowed to withdraw, and Robinson was

appointed new counsel, Jesse Macro Jr.

       On February 26, 2018, Macro moved to withdraw, stating that when he met

with Robinson that day, Robinson “was hostile and paranoid and accused [him] of

being in a conspiracy with his previous attorneys.” The same day, Robinson filed

a pro se request for new attorney, alleging Macro “has not returned crucial

eviden[ce] that helps my case” and stating, “I must assume that he is against me

as well.” Following a hearing on the motions, the court denied them both.

       In April, Macro applied for a mental competency hearing to determine if

Robinson was competent to stand trial. In support of his application, Robinson’s

attorney asserted Robinson “is paranoid and contends the undersigned as well as

all previous attorneys are participating in a conspiracy against him for a number of

reasons.” Counsel claimed Robinson could not effectively assist in his defense as

a result of the paranoia. Counsel also moved to withdraw. The court held a

hearing on both motions. It denied counsel’s motion to withdraw but granted the

motion to have Robinson’s competency to stand trial evaluated.

       Licensed psychologist Dr. Michael Huston evaluated Robinson on April 11.

In his report, filed April 16, Dr. Huston noted Robinson reported he had been

“involved in outpatient mental health treatment for depression, anxiety, and

neurological issues in 2000, after [Robinson] suffered a brain injury while
                                         4


undergoing surgery on his shoulder.” Dr. Huston observed, “[Robinson] denied

hallucinations and did not display signs of psychosis. He was fully oriented. He

displayed awareness and insight regarding his situation and mental health issues.

His basic cognitive abilities appeared intact.” He concluded Robinson “appear[ed]

to be depressed and to have anxiety related to his circumstances” but

“demonstrated sufficient mental abilities to be considered competent to stand trial

at this time.”

       The next day, April 17, Dr. Huston filed a letter with the court and changed

his opinion “regarding Mr. Robinson’s competency to stand trial” based on

information he received from Robinson’s attorney. According to Dr. Huston,

               [Macro] described a pattern of behavior and statements by Mr.
       Robinson during their interactions, and during interactions with
       previous attorneys, that suggests irrational, delusional thinking of a
       persecutory nature. His description is consistent with an uncommon
       psychiatric condition called Delusional Disorder, which causes
       specific, false beliefs to be held with unusual persistence, and any
       effort by others to contradict these beliefs causes strong negative,
       defensive reactions. Mr. Robinson has persistently voiced beliefs
       about a conspiracy against him by attorneys and made other false
       claims, and has reacted quite defensively when this view was
       questioned, according to [Macro]. Mr. Robinson voiced his mistrust
       of attorneys in general during my evaluation of him, although these
       statements did not appear delusional. Had I questioned him further
       on this topic I may have uncovered the delusional nature of this
       mistrust. Mr. Robinson also expressed unusually strong beliefs
       about how a brain injury he suffered in 2000 has affected his life.
       This type of belief is also consistent with Delusional Disorder.
               Another aspect of Delusional Disorder is the ability of
       individuals with this condition to function and behave normally, think
       rationally and otherwise show no symptoms of mental illness when
       their delusional beliefs are not being invoked or challenged.
               In my opinion, the nature of Mr. Robinson's condition does
       prevent him from assisting effectively in his defense and therefore he
       can be considered not competent to stand trial at this time.
       Psychiatric treatment is recommended to restore his competency. I
       recommend transfer to the Mental Health Institute in Cherokee for
       psychiatric treatment.
                                        5



Following the April 18 hearing, the court found Robinson was “suffering from a

mental disorder which prevent[ed] him from appreciating the charges,

understanding the proceedings, or assisting effectively in his own defense” and

that he posed a danger to the public peace and safety. Proceedings in the case

were suspended, and Robinson was sent to the Iowa Medical and Classification

Center “to restore [Robinson] to competency.”

      Based on an interview with Robinson on June 5, Dr. Arnold Andersen

opined Robinson was competent to stand trial. In his report, filed June 18, Dr.

Andersen concluded:

              To a reasonable degree of medical certainty, Mr. Robinson is
      competent to stand trial. He appreciates the charges he faces and
      gives a reasonable estimate of the range of punishments. He
      understands a key principle of the American Justice System. He is
      able to assist counsel, should he choose to do so. His grievances
      against counsel appear to be part of a jaundiced view of counsel’s
      activities and not due to any major mental illness. He has a rational
      and factual understanding of the key personnel in court. I believe he
      can follow the events of a trial without any significant intrusion from
      any mental health symptoms.

      On June 28, the court held a hearing to address whether Robinson’s

competency was restored and a renewed motion by Robinson’s counsel to

withdraw.   Based on Dr. Andersen’s report, the court found Robinson was

competent to stand trial. It then concluded “the communications” between counsel

and Robinson “ha[d] broken down to the point where” counsel could no longer

represent Robinson and granted Macro’s motion to withdraw.

      On July 2, Robinson was appointed his fourth attorney, Gary Dickey.

      On September 27, Robinson filed notice of the defense of diminished

capacity. The next day, his attorney filed a motion asking that Robinson again be
                                        6


evaluated to determine if he was competent to stand trial.        Dickey’s motion

referenced a status conference that took place the day before, during which

Robinson accused him of being in a conspiracy with the prosecution. Following

an unreported hearing, the court found probable cause Robinson was suffering

from a mental disorder that prevented him from standing trial.

      Dr. Huston evaluated Robinson on October 10 and, in the report filed

October 16, found him competent to stand trial. Dr. Huston observed:

      Mr. Robinson had no difficulty with comprehension or communication
      in general or regarding his legal situation. He expressed strongly
      held beliefs about certain aspects of his legal case and the defense
      he would like [to] make, and voiced frustration about disagreements
      he has had with his attorney on the matter. An extended discussion
      about his viewpoint did not reveal delusional thinking or other thought
      disorder that prevents Mr. Robinson from making rational decisions.
      He displayed the capacity to recognize and weigh essential
      information regarding his legal situation in a rational manner. He
      expressed uncertainty about whether his attorney is willing to try to
      prove him innocent of his charges, but he said he is "working with
      him the best I can." He recognized that his attorney does not
      necessarily have the same viewpoint he has about his legal situation.

      At a hearing on October 18, Robinson’s attorney stated the court “would be

well within its authority to find Mr. Robinson competent and then reset the

deadlines in this case.” Robinson orally requested a new attorney. Ruling from

the bench, the court found Robinson competent to stand trial and granted his

request for a new attorney—Robinson’s fifth. Christine Branstad was appointed

later the same day.

      On January 25, 2019, at a hearing scheduled for Robinson to enter a plea,

Robinson indicated to the court that he no longer wanted to plead guilty and now

wanted to represent himself. The court granted Robinson’s motion to remove

Branstad as counsel, finding there had been a complete breakdown in
                                         7


communication between the two. After engaging in a colloquy with Robinson, the

court also granted Robinson’s motion to represent himself and appointed standby

counsel to assist him at trial.

       A multiple-day jury trial took place from April 15 to April 19. As previously

decided, Robinson represented himself with the assistance of standby counsel.

Robinson testified in his own defense. During his testimony, he admitted striking,

stabbing, choking, and stomping on C.G. on March 9 and 10, 2017. He relied on

a defense of diminished capacity and focused on a claimed brain injury in 19962

and the mental-health issues he experienced afterward. Other than his testimony,

Robinson offered into evidence some reports from his therapist following sessions

he attended between June 16, 2016 and March 9, 2017. The therapist’s reports

suggest Robinson may have diagnoses of generalized anxiety disorder and post-

traumatic stress disorder. Robinson did not offer any documentation to support

his claimed brain injury or any adverse effects from such an injury.3




2 According to Robinson, he “had a surgery in 1996 that caused [him] to die for six-
and-a-half minutes.” In other words, he maintained that because of a complication
with the 1996 surgery, his brain was without oxygen for an extended period, which
caused a brain injury. He claimed he improved until 2016, when he underwent
surgery to repair his meniscus. According to Robinson, he was given the same
anesthesia during the 2016 procedure, which caused further issues. Yet in
Robinson’s evidence that he offered at trial—the report from his therapist following
his June 16, 2016 appointment—Robinson reported his 2016 surgery “had a
problem which he explains was at the end in taking out the tube and his throat shut
and led to panic, fear and complications.” At trial, during cross-examination,
Robinson agreed that the 2016 surgery “[went] to [his] anxiety” and was “not a
brain injury.”
3 We recognize Robinson made comments to his therapist about the surgeries and

claimed brain injury, which were in the therapist’s reports, but we distinguish
reports based on his claims with other, more objective reports.
                                           8


       The jury convicted Robinson as charged. He was sentenced to a total

indeterminate sentence not to exceed thirty-five years. He appeals.

II. Discussion.

       A. Fair Cross Section.

       “The Sixth Amendment to the United States Constitution provides that ‘[i]n

all criminal prosecutions, the accused shall enjoy the right to a speedy and public

trial, by an impartial jury of the State and district wherein the crime shall have been

committed.’” State v. Plain, 898 N.W.2d 801, 821 (Iowa 2017) (quoting U.S. Const.

amend. VI) (alteration in original).    “The right to an impartial jury entitles the

criminally accused to a jury drawn from a fair cross-section of the community.” Id.

(citing Taylor v. Louisiana, 419 U.S. 522, 530 (1975)). Here, Robinson argues his

right was violated because African Americans were underrepresented in the

makeup of the jury pool when compared to the population in Polk County—where

Robinson’s trial took place.

       But, as the State argues, Robinson waived his fair cross-section claim.

During voir dire, Robinson initially objected, raising “the issue of the lack of African

American people on the jury” and specifying he was relying on Plain for his

objection. The court considered Robinson’s objection and then decided to take a

break in the proceedings to get information from the jury clerk about the makeup

of the entire jury pool.4 After a recess, the court stated on the record that it learned


4 A jury pool is “the sum total of prospective jurors reporting for service.” Iowa
Code § 607A.3(6) (2019). Whereas a jury panel “means those jurors drawn or
assigned for service to a courtroom, judge, or trial.” Id. § 607A.3(10). While
Robinson’s objection seemed to stem from the lack of African Americans on his
jury panel, the trial court correctly recognized a fair cross-section involves claims
of systemic exclusion of a distinctive group from a jury pool. See State v. Williams,
                                            9


there were “256 jurors who were called down to Polk County today” and thirteen

of those 256 identified as African American. The court opined the pool was “legally

sufficient” and offered to “add some people from another panel that aren’t selected

for that jury” to make Robinson’s panel “at least somewhat inclusive of African

Americans.” Robinson agreed, and the court took another recess to wait for jury

selection to be completed in another courtroom.         Eventually, thirteen other

potential jurors were added to Robinson’s jury panel.       The court then asked

Robinson, “Does that resolve your concerns or do you have any requests that you

would like to make?” Robinson responded, “Not at this time, Your Honor,” and voir

dire continued without further objection.

       Here, Robinson raised a fair cross-section challenge to the court, and the

court provided him with a remedy. Afterward, Robinson was given another chance

to weigh in and he acquiesced. In doing so, he waived his right to assert a fair

cross-section challenge on appeal. See State v. Spiker, 2021 WL 377120, at *5

(Iowa Ct. App. Feb. 3, 2021) (“After a party objects, a ‘subsequent affirmative act

amounting to an express or implied assent . . . ’ waives that objection.” (quoting

State v. Schmidt, 312 N.W.2d 517, 518 (Iowa 1981)); State v. Escobedo, 573

N.W.2d 271, 277 (Iowa Ct. App. 1997) (“Nearly all error, including jury

irregularities, may be waived.”); see also State v. Sage, 162 N.W.2d 502, 504

(Iowa 1968) (“A party to a criminal proceeding cannot assume inconsistent




929 N.W.2d 621, 630 (Iowa 2019) (“For Sixth Amendment purposes, the defendant
must . . . show that the percentage of the group in the jury pool is less than [the]
expected percentage by at least two standard deviations. Pools may be
aggregated, so long as pools closer in time to the trial date are not omitted when
earlier pools are included.” (citations omitted)).
                                         10


positions in the trial and appellate courts and, as a general rule, will not be

permitted to allege an error in which he himself acquiesced, or which was

committed or invited by him.” (citation omitted)). We do not consider this further.

       B. Competency.

       Next, Robinson claims he was not competent to stand trial or execute the

waiver of his right to counsel. He maintains his counsel breached essential duties

when they failed to object to the court’s determinations he was competent to stand

trial (in June and October 2018) and the court’s acceptance of his waiver of counsel

(in January 2019).5

       We review claims of ineffective assistance de novo. State v. Tate, 710

N.W.2d 237, 239 (Iowa 2006). To succeed on his claim, Robinson has the burden

to prove by a preponderance of the evidence both that (1) his counsel failed to

perform an essential duty, and (2) prejudice resulted. See id. at 240. Counsel is

required “to exercise reasonable diligence in deciding whether an issue is ‘worth

raising.’” State v. Westeen, 591 N.W.2d 203, 210 (Iowa 1999) (citation omitted).

“In accord with these principles, we have held that counsel has no duty to raise an

issue that has no merit.” State v. Dudley, 766 N.W.2d 606, 620 (Iowa 2009). “We

can reach an ineffective-assistance-of-counsel claim on a direct appeal if the

record is sufficient to reach it.”6 State v. Harris, 919 N.W.2d 753, 754 (Iowa 2018).


5 While Robinson was not required to raise these issues under a claim of ineffective
assistance, see State v. Lucas, 323 N.W.2d 228, 232 (Iowa 1982), he chose to
bring them that way, and our review is informed by the claims he actually raised
on appeal.
6 Disposition was entered against Robinson in June 2019, before Iowa Code

section 814.7 (Supp. 2019) took effect. See State v. Damme, 944 N.W.2d 98, 104
n.1 (Iowa 2020) (reiterating the “date of the judgment being appealed controls the
applicability” of the amended legislation).
                                          11


But “[o]nly in rare cases will the trial record alone be sufficient to resolve the claim

on direct appeal.” Tate, 710 N.W.2d at 240. “If the record is insufficient to allow

for a review on direct appeal, we do not reach the issue on direct appeal and allow

the defendant to raise the claim in a separate postconviction-relief action.” Harris,

919 N.W.2d at 754.

       1. Competency to Stand Trial.

       “The trial of an incompetent defendant in a criminal matter violates the

defendant’s due process rights as guaranteed by the Fourteenth Amendment to

the United States Constitution.” State v. Lyman, 776 N.W.2d 865, 871 (Iowa

2010), overruled on other grounds by Alcala v. Marriott, Int’l, Inc., 880 N.W.2d 699,

708 (Iowa 2016). “[T]he test for competence to stand trial is whether the defendant

has ‘sufficient present ability to consult with his lawyer with a reasonable degree

of rational understanding . . . and . . . a rational as well as factual understanding of

the proceedings against him.’” State v. Einfeldt, 914 N.W.2d 773, 778–79 (Iowa

2018) (quoting Dusky v. United States, 362 U.S. 402, 402 (1960)).

       “There is a presumption that a defendant is competent to stand trial.” State

v. Reiflin, 558 N.W.2d 149, 152 (Iowa 1996), overruled on other grounds by Lyman,

776 N.W.2d at 871. But when there is a question of the defendant’s competency,

there is a procedural mechanism to have the competency evaluated. See Einfeldt,

914 N.W.2d at 779; see also Iowa Code § 812.3(1). As here, when counsel raises

the issue of the defendant’s competency, “the court shall suspend further

proceedings and determine if probable cause exists to sustain the allegations.”

Iowa Code § 812.3(1). Then,
                                          12


       [u]pon a finding of probable cause sustaining the allegations, the
       court shall suspend further criminal proceedings and order the
       defendant to undergo psychiatric evaluation to determine whether
       the defendant is suffering from a mental disorder which prevents the
       defendant from appreciating the charge, understanding the
       proceedings, or assisting effectively in the defense.

Id. § 812.3(2). Afterward, at the competency hearing, the court “shall receive all

relevant and material evidence offered at the hearing . . . includ[ing] the psychiatric

evaluation.” Id. § 812.5. “If the court finds the defendant is competent to stand

trial, the court shall reinstate the criminal proceedings.” Id. § 812.5(1).

       This process twice happened in Robinson’s underlying trial. Robinson’s

third attorney, Macro, and his fourth attorney, Dickey, asked the court to evaluate

whether Robinson was competent to stand trial (in April and September 2018,

respectively).   At their requests, Robinson was evaluated by mental-health

professionals. In the first instance, Dr. Huston found Robinson competent but

then, after speaking further with Macro, changed his opinion and gave Robinson a

provisional diagnosis of delusional disorder. Robinson then spent about six weeks

at the Iowa Medical and Classification Center before Dr. Andersen opined, to a

reasonable degree of medical certainty, that Robinson was competent to stand

trial. Following this report, the court held a hearing on the issue and found that

Robinson’s competence had been restored. About three months later, Dickey

asked the court to again evaluate Robinson’s competence to stand trial. Robinson

was evaluated again—this time by Dr. Huston, who opined Robinson was

competent. Upon receiving this report and holding another hearing, the court

concluded Robinson was competent to stand trial.
                                        13


      As we understand Robinson’s claim of ineffective assistance, he asserts

that Macro and Dickey breached essential duties when they failed to object to the

court’s conclusion that Robinson was competent to stand trial following

competency evaluations by mental-health professionals who gave that opinion.

Reciting conspiracy comments he made throughout the proceedings, Robinson

argues the diagnosis of delusional disorder that once provided the basis for an

incompetency finding existed during the entire pendency of the proceedings.

Robinson insists his attorneys should have raised these concerns, but even more,

investigated Robinson’s theories related to his mental-health condition.

      But counsel only has a duty to raise objections that have merit. While

Robinson continued making claims his various counsel were against him and

refused to pursue the defense he wanted to put forth, we know that at least some

of these facts were known to Dr. Huston and Dr. Andersen, who both issued

reports opining Robinson was competent. In June, Dr. Andersen noted Robinson’s

“grievances against counsel appear to be part of a jaundiced view of counsel’s

activities and not due to any major mental illness.” And Dr. Huston’s October report

referenced that:

      [Robinson] expressed strongly held beliefs about certain aspects of
      his legal case and the defense he would like [to] make, and voiced
      frustration about disagreements he has had with his attorney on the
      matter. An extended discussion about his viewpoint did not reveal
      delusional thinking or other thought disorder that prevents Mr.
      Robinson from making rational decisions. He displayed the capacity
      to recognize and weigh essential information regarding his legal
      situation in a rational manner. He expressed uncertainty about
      whether his attorney is willing to try to prove him innocent of his
      charges, but he said he is "working with him the best I can." He
      recognized that his attorney does not necessarily have the same
      viewpoint he has about his legal situation.
                                         14


(Emphasis added). Still, both professionals weighed this information with the other

information they gleaned during their evaluations of Robinson and opined he was

competent. The district court, who also interacted with Robinson, was clearly

persuaded by the opinions of the mental-health professionals. “[O]nce a court

finds a defendant is competent to stand trial the presumption of competency

continues unless and until the defendant produces new evidence to the contrary.”

Lyman, 776 N.W.2d at 874, overruled on the other grounds by Alcala, 880 N.W.2d

at 708. And we cannot find that, but for counsel’s lack of objection, the court would

have determined Robinson lacked competence to stand trial. In sum, because

Robinson’s demeanor and actions remained consistent throughout the

proceedings—from the times he was found to be competent in June and October

up through trial—we cannot say an objection by counsel to the court’s finding of

competence to stand trial would have been successful. So counsel did not breach

a duty by not objecting.

       2. Waiver of Counsel.

       Likewise, Robinson points to the silence of his attorney, when his counsel

failed to object to Robinson’s waiver of counsel, as breach of an essential duty

under the ineffective assistance framework.       Robinson maintains he was not

competent to execute the waiver of counsel so it was not knowing, intelligent, and

voluntary. See Hannan v. State, 732 N.W.2d 45, 52 (Iowa 2007) (“A proper waiver

must be voluntary, knowing, and intelligent.”).

       “A defendant’s constitutional right to counsel is effective until waived.” Id.

“Because [Robinson’s] stand-by counsel at trial is not equivalent to representation

and does not cure an improper waiver, [Robinson’s] right to counsel was violated
                                         15

unless he properly waived it.” Id. And “the Constitution permits States to insist

upon representation by counsel for those competent enough to stand trial under

Dusky but who still suffer from severe mental illness to the point where they are

not competent to conduct trial proceedings by themselves.” Indiana v. Edwards,

554 U.S. 164, 178 (2008) (emphasis added).           But, since the United States

Supreme Court took this new position, our supreme court has not enunciated a

higher standard to represent oneself. See Godinez v. Moran, 509 U.S. 389, 398

(1993) (“[W]e reject the notion that competence to plead guilty or to waive the right

to counsel must be measure by a standard that is higher than (or even different

from) the Dusky standard.”); see also State v. Rater, 586 N.W.2d 655, 660 (Iowa

1997) (“Competency to stand trial is judged by the same standard as competency

to waive the right to counsel.” (citing Godinez, 509 U.S. at 400).

       Robinson asserts the waiver was not voluntary when he held the belief that

he had to represent himself because all of his defense attorneys were dishonest,

were working against him, and were conspiring with the prosecution and district

court to protect one of his former attorneys, who now was a judge. Our record on

this appeal shows that even after raising the paranoia expressed towards counsel

in April 2018, Dr. Huston later confirmed Robinson’s competence to stand trial in

October. And, during the trial, Robinson showed himself to be articulate through

his opening and closing, robustly cross-examined of witness, and exhibited he

understood basic concepts of his defense during his testimony and throughout the

process.

       Although a finding of mental competence to stand trial does not always

equate to mental competence to conduct a trial, here, we use the same record on
                                        16


competency to address Robinson’s competence to waive the right to counsel.

Likewise, the court engaged in an extensive colloquy with Robinson about his

choice to represent himself. “We will assume without deciding that the standard

to establish competency to represent oneself differs from the standard to establish

competency to stand trial, in that competency to self-represent also requires a

showing of competency to present a defendant without the help of counsel.” State

v. Campbell, No. 16-0550, 2017 WL 2464070, at *6 (Iowa Ct. App. June 7, 2017)

(holding the defendant’s understanding of the process and the charges and his

belief he was competent provided support for a waiver that was knowingly and

intelligently made). Such was the case for Robinson. As we already said, “once

a court finds a defendant is competent to stand trial the presumption of

competency continues unless and until the defendant produces new evidence to

the contrary.” Lyman, 776 N.W.2d at 874, overruled on the other grounds by

Alcala, 880 N.W.2d at 708 (emphasis added). And because Robinson does not

point to any new evidence to support a finding of incompetence after the October

2018 determination and the point he waived his right to counsel in January 2019,

we cannot say an objection by counsel to Robinson’s waiver would have been

successful.

      Robinson’s claims of ineffective assistance fail.

      C. For-Cause Strike.

      Robinson moved to strike prospective juror P.K. for cause, and the district

court denied his motion. He appeals that ruling, arguing the district court abused
                                         17

its discretion.7 See State v. Jonas, 904 N.W.2d 566, 571 (Iowa 2017) (“We review

the district court’s rulings on challenges to potential jurors for causes for abuse of

discretion.”).

       Iowa Rule of Criminal Procedure 2.18(5)(k) allows the State or the

defendant to challenge for cause if the potential juror has “formed or expressed

such an opinion as to the guilt or innocence of the defendant as would prevent the

juror from rendering a true verdict upon evidence submitted on the trial.” Here,

P.K. revealed on his juror questionnaire that he had been a victim of a crime. When

asked about it, P.K. said he had been assaulted in a restaurant in 2002. Away

from the other prospective jurors, the following exchange took place:

               PROSECUTOR: And what I’m trying to find out is: Do you
       have any concerns about being a victim of an assault yourself? Do
       you have any concerns about your ability to be fair and impartial in
       this case?
               P.K.: Absolutely.
               PROSECUTOR: You do have concerns about that?
               P.K.: Yeah.
               PROSECUTOR: So talk to me about that.
               P.K.: I mean, I guess my concern would be that I don’t know
       that I can be, you know, impartial to having been a victim of a
       situation like that.
               PROSECUTOR: Okay. Let me do it a little bit differently.
       Obviously, there’s no right or wrong answers. We’re trying to figure
       out how you feel about something. Just be honest with us. Okay?
       As Mr. Robinson sits here right now, he is presumed innocent; right?
               P.K.: Sure.
               PROSECUTOR: Okay. He’s been alleged to have committed
       an assault-type crime. Are you telling us that you don’t believe that
       you’ll be able to afford him that presumption of innocence because
       of the personal circumstances that you’ve gone through?
               P.K.: I mean, I guess I would have to hear the story and the
       facts; right? So—

7 In passing, Robinson also claims his right to due process and his right to have
his guilt determined by an impartial jury were violated. Robinson does not develop
his constitutional claims, so we review his challenge on appeal only as it pertains
to whether his for-cause challenge should have been granted under rule 2.18(5)(k).
                                  18


         PROSECUTOR: Would you be willing—well, do you believe
that you could actually set aside what you went through as a victim
and try to make a decision based solely on what you hear in the
courtroom?
         P.K.: Maybe.
         PROSECUTOR: Okay. Your Honor, I have no additional
questions for this juror.
         THE COURT: Mr. Robinson, do you have any questions?
         ROBINSON: Sure. Do you have any African-American
friends?
         P.K.: Do I?
         ROBINSON: Uh-huh.
         P.K.: Yes.
         ROBINSON: How often do you spend time with them?
         P.K.: Well, not very often because they live in other states,
and I recently moved here so I haven’t seen them in quite a while.
         ROBINSON: Okay. You said that you feel like you can be
objective in this situation?
         P.K.: Maybe. I would have to hear the story to what
happened. I mean, I—I don’t know what the case is or what’s going
on, so—
         ROBINSON: Okay. Can we have him struck for cause?
         THE COURT: [Prosecutor]?
         PROSECUTOR: Your Honor, I believe that the best argument
the defendant would be making is under 2.18(5), specifically sub k,
a juror forming or expressing such an opinion as to the guilt or
innocence of the defendant. And I don’t believe that's what this juror
has done at this point. I think the juror has made it clear that he will
make attempts, that his prior experience kind of forged who he is,
and that he may have some concerns about it, but he understands
the presumption of innocence and hasn’t expressed an opinion.
         THE COURT: Yeah. [P.K.] let me just follow up with you.
What happened with you was a significant event in your life, it sounds
like, is that fair to say?
         P.K.: Yeah. And just to be, I guess, candid with why I have
reservations about it, I guess is because in my case I don’t feel like
there was due diligence towards the other side. You know, there
was the detective that was assigned to the case. He had murder
cases and other things going on, so my case was pushed to the
bottom, so it was never closed.
         THE COURT: Okay. So you don't feel that you got the full
attention of law enforcement?
         P.K.: I absolutely did not. I absolutely didn’t.
         THE COURT: So when you talk about being concerned that
you would be fair and impartial, would that—do you think it would
favor the State or do you think it would favor the defendant, or do
you—can you tell us?
                                          19


               P.K.: I don’t know. It—I’ve just never been a part of a jury
       before, so I can't honestly say, you know, how it would go. I mean, I
       would like to think that I would be fair and reasonable, but I don’t
       know.
               THE COURT: You talked about needing to hear the story.
       That’s what trials are all about, each party having the opportunity to
       tell you what they believe the facts regarding these allegations are.
       Do you think that you would be able to listen to those and reason
       through those and make a decision that was based upon the
       evidence in the case and then based upon the legal instructions that
       I ultimately would give to the jury?
               P.K.: I mean, I believe I’m pretty reasonable.
               THE COURT: All right. I’m going to deny the request to strike
       at this point in time. I think [P.K.] has given us enough information
       that he could be fair and impartial in this case. So I’m going to deny
       that request.

After the court denied Robinson’s request to strike P.K. for cause, P.K. returned to

the jury panel and ultimately sat on the jury—neither the State nor Robinson used

a preemptive strike on P.K.

       Even if we concluded on this record that the district court abused its

discretion in failing to disqualify to P.K. from serving on the jury, the resolution of

Robinson’s claim on appeal hinges on the question of prejudice. See Jonas, 904

N.W.2d at 575–76. Robinson maintains we should presume prejudice. See id. at

576 (“For many years, our caselaw in Iowa provided that error in denying a

challenge to a potential juror for cause was presumed to be prejudicial under state

law.”). But that is no longer the rule. Rather,

       in order to show prejudice when the district court improperly refuses
       to disqualify a potential juror under Iowa Rule of Criminal Procedure
       2.18(5)(k) and thereby causes a defendant to expend a peremptory
       challenge under rule 2.18(9), the defendant must specifically ask the
       court for an additional strike of a particular juror after his peremptory
       challenges have been exhausted. Where the defendant makes such
       a showing, prejudice will then be presumed.
                                         20

Id. at 583. This “approach discourages a defendant who is satisfied with a jury

notwithstanding a judicial error in failing to strike a potential juror for cause from

engaging in a sandbagging approach of awaiting the results of a jury verdict before

crying foul.” Id. “It also tends to avoid another sandbagging scenario where the

defense leaves an unqualified juror on the panel, awaits the verdict, and then

appeals.” Id.

       Here, not only did Robinson not request an additional peremptory strike, he

did not even use a peremptory strike to keep P.K. from serving on the jury. It is

possible Robinson wanted P.K. to serve after hearing P.K.’s response showing

dissatisfaction with law enforcement. We do not know. But even if the district court

should have granted Robinson’s motion to strike P.K. for cause, prejudice is not

presumed. See id. And Robinson has made no efforts to establish he was

prejudiced. So this claim fails.

       D. Jury Instruction.

       Robinson urges us to find reversible error in jury instruction no. 22—the

instruction on attempted burglary in the first degree.      But, as he recognizes,

Robinson did not object to the jury instruction at trial and, as a self-represented

defendant, he cannot claim ineffective assistance of counsel.          See State v.

Hutchison, 341 N.W.2d 33, 42 (Iowa 1983) (“[T]he defendant cannot knowingly

and intelligently make an election to proceed pro se and then, having lost his trial

on the merits, seek a reversal on appeal by claiming ineffective assistance of

counsel.”). To overcome these procedural hurdles, Robinson asks us to adopt

plain error review for self-represented defendants.
                                         21


       But “[t]he law does not judge by two standards, one for lawyers and the

other for lay persons. Rather, all are expected to act with equal competence. If

lay persons choose to proceed pro se, they do so at their own risk.” Metro.

Jacobson Dev. Venture v. Bd. of Rev., 476 N.W.2d 726, 729 (Iowa Ct. App. 1991).

And our supreme court has “repeatedly rejected plain error review,” including

recently. State v. Treptow, 960 N.W.2d 98, 109 (Iowa 2021). We are not at liberty

to overturn supreme court precedent. Figley v. W.S. Indus., 801 N.W.2d 602, 608

(Iowa Ct. App. 2011). We do not consider this claim.

III. Conclusion.

       Robinson waived his fair cross-section challenge when he acquiesced to

the remedy provided to him by the district court, and his claims of ineffective

assistance fail. Robinson did not prove he was prejudiced by the court’s denial of

his motion to strike a juror for cause, so that claim also fails. And, finally, we are

not at liberty to use plain error review to consider Robinson’s claim about a flawed

jury instruction. We affirm Robinson’s convictions.

       AFFIRMED.